UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7625



HERBERT T. BOWENS,

                                              Plaintiff - Appellant,

          versus


AL CANNON, Charleston County Sheriff; DOCTOR
PIENNING, Correct Care Solutions; NATIONAL
COMMISSION OF HEALTH CARE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-05-2396)


Submitted:   March 15, 2006                 Decided:   April 12, 2006


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Herbert T. Bowens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Herbert T. Bowens appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his action filed under 42 U.S.C. § 1983 (2000),

pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000).*          We affirm in part,

vacate in part, and remand for further proceedings.

          Bowens alleged that defendants acted with deliberate

indifference to his serious medical needs and failed to protect him

from an attack by another inmate.      We have reviewed the record and

find no reversible error in the district court’s dismissal of the

failure   to   protect   claim    or   of    the    claims    of   deliberate

indifference   arising   before   Bowens      had   surgery   on   his   hand.

Accordingly, we affirm the denial of relief on these claims for the

reasons stated by the district court.               See Bowens v. Cannon,

No. CA-05-2396 (D.S.C. Oct. 5, 2005).

          With regard to Bowen’s claims that the medical defendants

acted with deliberate indifference to his serious medical needs

post-surgery, we review de novo the district court’s dismissal of

those claims for failure to state a claim.           De’Lonta v. Angelone,

330 F.3d 630, 633 (4th Cir. 2003).          A court “should not dismiss a

complaint for failure to state a claim unless after accepting all

well-pleaded allegations in the plaintiff’s complaint as true and


     *
      This order is a final, appealable order over which we have
jurisdiction. See Chao v. Rivendell Woods, Inc., 415 F.3d 342,
344-45 (4th Cir. 2005).

                                  - 2 -
drawing all reasonable factual inferences from those facts in the

plaintiff’s favor, it appears certain that the plaintiff cannot

prove any set of facts in support of his claim entitling him to

relief.”   Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 248 (4th

Cir. 2005) (internal quotation marks and citations omitted).

           Bowens alleged that medical personnel failed to properly

clean and dress the surgical wound, failed to issue the prescribed

antibiotics, and caused him to miss follow-up appointments at the

hospital by failing to arrange for transportation.              Taking these

allegations as true, we find that Bowens alleged facts sufficient

to state a claim of deliberate indifference to his serious medical

needs. See Farmer v. Brennan, 511 U.S. 825, 834 (1994) (discussing

standard); Martinez v. Garden, 430 F.3d 1302, 1305 (10th Cir. 2005)

(“Knowledge of [plaintiff’s] medical condition, coupled with the

alleged failure to inform him of medical appointments or to arrange

transportation, may give rise to an inference that defendants acted

with deliberate indifference.”); Gil v. Reed, 381 F.3d 649, 661-62

(7th Cir. 2004) (finding that defendant’s unexplained refusal to

dispense   prescribed     medication    to   treat   serious    infection   at

surgical   wound   site    created     genuine   issue   of    material   fact

regarding defendant’s state of mind).

           Accordingly, we vacate this portion of the district

court’s order and remand for further proceedings.               We recognize

that “[d]eliberate indifference is a very high standard--a showing


                                     - 3 -
of mere negligence will not meet it.”             Grayson v. Peed, 195 F.3d

692, 695 (4th Cir. 1999).            But, without at least the aid of a

response by the defendants, we cannot rule on the present record

and, therefore, we express no opinion on the ultimate disposition

of Bowens’ claims.       We dispense with oral argument because the

facts   and   legal    contentions     are    adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.



                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                      - 4 -